Barker, P. J.
The primary question presented 'by this appeal is, did the plaintiff acquire a lien upon the fee of the land, or was it limited to a leasehold estate as it existed at the time the notice was filed? The statute in force at that time is found in chapter 233, Laws 1875, amendatory of prior enactments relative to the same subject. It provides that any person who shall perform any labor in erecting or preparing any building, or who shall furnish any material therefor with the consent of the owner, being such owner as *340therein described, shall have a lien on filing the notice prescribed, for the value of such labor and material, upon such house or building, and upon the premises upon which the same shall.stand, to the extent of the right, title, and interest of the owner of the property, whether owner in fee or of a less estate, or whether a lessee for a term of years, or vendee in possession under a contract existing at the time of filing of notice, or any right, title, or interest in real estate against which an execution at law may now be issued, under the general provisions of the statutes in force in this state relating to liens of judgments, or enforcements thereof. When the notice was filed in this case there were two separate and distinct estates existing in the lands, to-wit, the leasehold estate, and the estate in remainder. Upon either of these estates a lien might have been created for repairing or improving any building standing thereon, with the consent of the owner of either of those estates, but neither could by his own act incumber by a mechanic’s lien the estate of the other. The statute has defined who may be considered as an owner of the premises for the purpose of carrying out its provisions, and includes owners of the fee, lessees, and also vendees in possession under a contract of purchase. In short, the statute, by its terms and policy, creates a lien in favor of laborers and material-men upon the estate of any'owner who has contracted with them for improving the premises. If the land is owned in fee by one person, and a building standing thereon is improved by another, who is a lessee thereof for a term of years, it is only the title of the latter which can be affected by the lien. It is unnecessary to consider the question on principle, it having been conclusively settled by the courts in this state that an owner of an estate in land, less than the fee, cannot place a lien upon the fee without authority and consent of the owner thereof. In Knapp v. Brown, 45 N. Y. 207, the court had under consideration an act which provided that any person who should, as contractors, in pursuance of or in conformity with the terms of any contract with or employment by the owner, or by or in accordance with the direction of the owner or his agent, perform any labor or furnish any material towards the erection of or in altering or repairing any building or buildings, should have a lien for the value of such labor and materials upon the house and appurtenances, and upon which the same shall stand, to the full value of such claim or demand, to the extent of the right, title, and interest then existing of the owner of the premises. Laws 1863, c. 500. In that case it appeared that the owner of the fee leased the same for a term of years for a specified rent, and the tenant covenanted, in addition to paying the money rent, to make, at his-own expense, certain specified repairs on the building standing upon the premises, which were to be left upon the premises by him at the expiration of the term; and the tenant employed the plaintiff to furnish the material for and to do the work upon the repairs and alterations, the tenant having contracted with the plaintiff to make the repairs and furnish the material; and, failing to pay therefor at the time agreed upon, the contractor filed a notice, as required by the statute, and sought to acquire a lien on the title of the lessor; and it was held that the lien was limited to the title of the lessee; that by a proper construction of the statute no lien could be created upon the interest of any person as owner of the premises, unless such owner should, either by himself or his agent, enter into a contract for doing the work, as the lien is only authorized against owners so contracting for or employing persons to do the work. See also, Muldoon v. Pitt, 54 N. Y. 269; Ombony v. Jones, 19 N. Y. 239. In the case before us the plaintiff contracted with the defendant Crumb, the tenant in possession, to make repairs upon the buildings, who alone agreed to pay for the same; and he being an owner within the meaning of the statute, his interest only was made subject to the lien. There was no employment of the plaintiff by the owners of the fee, and they never became indebted to him in any manner for the work and labor which he performed.
*341The referee has found, as a fact, that during the performance of the work and the furnishing of the material Frederick Krapp, one of the lessors, was present on different occasions while the repairs were being made, and conversed with the plaintiff, and consented thereto. Upon this iinding it cannot be held, as matter of law, that Krapp1 became a party to the contract, or in any manner indebted to the plaintiff for making the repairs upon the hotel property. No lien can be created upon the interest of any owner, except when he has entered into a contract, either express or implied, to pay for the work and labor. Knapp v. Brown, supra. The mere consent of the owners of the fee that his tenant for a term of years may improve the premises by erecting buildings thereon, or repairing those already constructed, does not obligate him, either legally or morally, to pay for the same. The tenant had the right to make the repairs without the consent of his lessors, and it is absurd to claim that the approval of the act of their tenant in this respect amounted to a consent on their part that their title might be charged with the cost of the repairs, if the tenant failed to keep his promise to pay the contractor therefor. In Knapp v. Brown, supra, it was one of the express terms of the lease that the tenant should make certain specified repairs and improvements as one of the considerations for making the lease, and the court held that this did not subject the lessor’s title to a lien in favor of the contractor who made the repairs.
The defendant Manning purchased the fee during the life of the lease, and after the notice was filed, subject to the lease, and to all mechanics’ liens existing thereon. Afterwards Manning conveyed an undivided one-third part to the defendant Crumb, who, before the commencement of this action, re-conveyed all his interest in the lands to the defendant Manning, without reserve of any interest in himself. As to all the parties now interested in the premises, except the plaintiff, the leasehold estate, by operation of these conveyances, became merged in the fee; but as to him the leasehold estate continues, for the purpose of protecting his lien, if it appears, on examination, any ever existed affecting the leasehold estate. The defendant Manning, in purchasing the premises subject to the liens which existed thereon, did not become obligated to pay the debt secured thereby, nor is he estopped from disputing the plaintiff’s claim that a lien was placed on the fee by filing, a notice. He may also, as he does, insist that the notice was defective, and not in compliance with the provisions of the statute, and for that reason there was never a lien upon the leasehold estate. The statute requires (sections 4 and 5) that the notice shall state the amount of the debt or claim, and the name of the owners or parties in interest, and the name of the person a.;aiiist whom the claim is made, and the amount thereof; and upon the trial to foreclose a lien the plaintiff must produce evidence to establish the value of the labor and materials, and that the same was performed for or used by the party in interest, as stated in the notice. In the notice filed it is stated by the plaintiff "that he had a claim in his favor against Frederick and Elizabeth Smith for work, labor, and services rendered, and materials furnished, in the erection, altering, and repairing the Monteagle Hotel, and the bath-house connected therewith, in pursuance of an agreement made with William R. Crumb, tenant of the premises, and that the said Krapp and Smith are the owners, possessors, and occupants of said building, and that he claims a lien upon the building, appurtenances, and the lot of land upon which the same stands, as security for the amount due, in pursuance of the statutes in such case made and provided. The proof shows and the referee has found that the contract was made with Crumb, and that neither Krapp nor Smith was liable to him; and it is manifest that the notice was framed to reach their interests, without any attempt to comply with the statute, so as to create a lien upon the estate of Crumb in the premises. To create a lien there must be substantial compliance with the statute. There is no statement in the notice that the claim was made against Crumb, or that he was indebted to the plaintiff, nor any*342thing to indicate that he was seeking to place a lien upon Crumb’s interest in the premises. The lien claimed by the plaintiff depends solely upon the statute for its validity, and its requirements must be observed, or no lien is created. For these reasons we are of the opinion that a lien was never placed upon the leasehold estate; and, secondly, the plaintiff is not entitled to any relief, and the complaint should have been dismissed. Judgment reversed, with costs. All concur.